IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division
CYNTHIA ADVANI MARSHALL,
Plaintiff,
v. Case No.: 3:20-cv-00442-DIN
JOHN MARSHALL, et al.,
Defendants.
NOTICE OF APPEARANCE

COMES NOW, George O.Y. Naylor and hereby enters his appearance as co-counsel on
behalf of the Defendant, Andrea Marshall Voehringer, in this matter and requests to be added as

co-counsel of record for Defendant Andrea Marshall Voehringer.

ANDREA MARSHALL VOEHRINGER
By Counsel

/s/
George O.Y. Naylor, Esquire
VSB No.: 68480
Blank & Marcus, LLC
1804 Staples Mill Road
Richmond, VA 23230
Phone: 804-355-0691
Facsimile: 804-353-1839

gnaylor@blankmarcus.com

 
CERTIFICATE OF SERVICE

I hereby certify that on the 16th day of July, 2020 I will electronically file a copy of the
foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification
of such filing (NEF) to the registered participants as identified on the NEF to receive electronic
service, including:

S. Keith Barker, Esquire

Counsel for Robert Marshall

Law Offices of S. Keith Barker, P.C.
4908 Dominion Boulevard, Suite K
Glen Allen, Virginia 23060

Phone: (804) 288-0550

Fax: (804) 346-5338
keithbarker(@richmondlaw.net

Victor Michael Glasberg, Esquire
Victor M. Glasberg & Associates
121 8. Columbus Street
Alexandria, Virginia 22314
Phone: (703) 684-1100

Fax: (703) 684-1104

vmg@robinhoodesp.com

ANDREA MARSHALL VOEHRINGER

/s/
George O.Y. Naylor, Esquire
VSB No.: 68480
Blank & Marcus, LLC
1804 Staples Mill Road
Richmond, VA 23230
Phone: 804-355-0691
Facsimile: 804-353-1839

gnaylor@blankmarcus.com
